The appellees, Victor S. Johnson and John G. Pundt, have applied for a rehearing, complaining, mainly, that the court has rendered a personal judgment for costs against Johnson who is a non-resident of the state and who has not been personally served within the jurisdiction of the court. The complaint is well-founded, since any judgment rendered against Johnson in this case can have no effect beyond his property which has been attached. Accordingly, our decree is amended so as to provide that the judgment for costs rendered against Victor S. Johnson shall have effect only against his property herein attached. With this amendment to our decree, the appellees' application for a rehearing is denied.